Title: From John Adams to Boston Patriot, 8 December 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, Dec. 8, 1809.
				
				AMSTERDAM, May 27, 1781—wrote to Congress: “In the assembly of the States General, the following report has lately been made:Messrs. De Linden, De Hemmen, and other deputies of their High Mightinesses, for maritime affairs, have in consequence of the commissional resolution of the twenty seventh of last month, examined a letter of the directors named in commission by the respective chambers, of the granted general company of the Dutch East Indies, to the assembly of seventeen, held the 23d of the same month at Amsterdam, representing the great inconveniences to which it would be exposed by the delay of the expedition of the vessels of the company, if it were not soon provided with the customary provisions, at least as much as in ordinary times; as well as the possibility that the enemy may attempt an attack in that country, upon which the directors would be exposed to answer for it; having in the different chambers, seven vessels ready to put to sea, with the hope that ere long this number will be still further augmented; soliciting to this end, a convenient number of vessels of war to give a safe escort to the ships of the company; while the directors, on their parts, will put all in motion, to watch over the safety of their vessels; Wishing to this end to arm some of these vessels in au extraordinary manner, that they may be able to oppose some resistance, both for themselves and for the others scattered over the sea of the Indies. That nevertheless, if their High Mightinesses could not determine themselves to this, they, the directors, hoped that they should not be responsible for the consequences that might result; that on the contrary, all the sharers in general, and their High Mightinesses in particular would agree, that in this, the directors have done all that could be required of persons to whom had been confided the direction of the goods, of so many widows and orphans, of persons who, under the immediate auspices of their High Mightinesses, had the honor to direct a colony whose prosperity is essentially connected with that of this country.Upon which, having demanded and received the considerations and the advice of the committees of the colleges of the respective admiralties, which are at present here, we have reported to the assembly, that the gentlemen the deputies should be of opinion, that notwithstanding the most ardent wishes to employ a sufficient number of vessels of war, not only for the defence of the ships, but also that of the possessions of the company of the East Indies of their country, it would, however, be impracticable at this time, considering the present situation of the navy of this state, universally known, which could not appear strange to any one instructed in the natural representations, so often repeated from time to time, by the colleges of the admiralty in this respect; especially if one considers that a navy fallen into so great a decay, could not be rebuilt so suddenly, and placed so soon upon a respectable footing; that moreover, this navy already so enfeebled, was become still more so, by the surprise and capture of different vessels of war, by casual disasters happened to others, and because the rest were dispersed in so many different places, that of the equipment projected for this year, there was wanting a great quantity of vessels and frigates well equipped and provided, at least such as in the case in question could be used; that besides the
vessels ready to act, which are already in the ports of the republic, ought in the first place and before all things, to serve for the defence of the coasts and harbors, or mouths of the rivers, as well as for the protection of the navigation towards the North Sea and the Baltic, and of the ships which return from thence. That, principally, by reason of the unheard of scarcity of seamen, occasioned, in a great measure by the capture of so enormous a quantity of Dutch merchant ships, which had been manned by the best seamen in the nation, it was almost impossible to determine the time when the other vessels of war in commission should be able to act. That nevertheless, the company of the East Indies was of too great importance to this country, for us to be able to reject entirely her demand; and by so much the less, as the Directors do not request to be protected to the detriment of the republic, but they demonstrate also, that they are really willing on their part to make their last efforts for their own defence, and contented themselves, to require the suitable support of the state, to sustain the forces which the Company was upon the point to put in action. That from a refusal of a requisition of this nature it might result, that in losing all hope in the protection of the State they may neglect also those efforts, which otherwise might be employed, with some appearance of success: That, besides the national establishments in this distant part of the globe would also fall, and without the least resistance into the hands of the enemy: and that this republic, at the end of the present war, would find itself destitute of all its resources.—That this presentiment, apparently ought to effect a close union of all the forces, to fulfill as far as possible the desire of the said Directors, and that to the end to try all practicable means, expecting at the same time the celestial benediction and the prompt and effectual succour of our High Allies. In default of ordinary remedies, it is necessary to have recourse without the smallest loss of time to extraordinary remedies: and to this effect his most serene Highness, in his quality of Stadtholder and Admiral General of the republic, ought to be solicited and authorised, if it were possible, either by borrowing vessels of war, with their equipages or by purchasing or hiring, here or elsewhere, other suitable ships which might be appropriated to this, or finally in every other practicable manner, to reinforce, at the expense of the country, the marine of the State, with the greatest celerity, and as much as possible. In consequence of which, in concert with the said Directors of the East India Company, we may regulate the time, the manner and the force of the protection to be procured for the company in question: the whole as his most serene Highness, saving the sense of the resolution of their High Mightinesses of the 26th of March last, shall judge the most convenient for the greatest utility of the republic and of the said company. Finally, that it would be convenient also, to intimate to the Colleges of the Admiralty, respectively, of this country, to co-operate, as much as possible, with his most serene Highness, not only to put and hold, with the greatest expedition, in a convenient state, the vessels of the republic, but also in particular, for every thing which may contribute to accelerate their equipment and sailing, and to the greatest success of the enrollment; with a promise that the extraordinary expenses, which shall result from it, and be advanced, with the advice of his most serene Highness, shall be restored and made good to them.Upon which having deliberated, Messrs. the Deputies of the Province of Zealand, have taken a copy of this report to be able to communicate it more amply.I do myself the honor to transmit such state papers entire, because Congress will be able to collect the real state of things from them, better than from any remarks of mine. The state of the republic is deplorable enough. There is but one sure path for it to pursue, that is instantly to accede to the treaty of alliance between France and America. They see this, but have not the firmness to venture on the measure. Indeed the military character, both on land and sea, seems to be lost out of this nation.—The love of fame, the desire of glory, the love of country, the regard for posterity, in short all the generous and sublime passions, are lost and succeeded by nothing but the love of ease and money. But the character of this people must change, or they are finally undone.Amsterdam, May 29, 1781, wrote to congress: “The English by the capture of St. Eustatia, appear to have committed the most complete blunder of all. There was found in that Island a greater quantity of property, belonging to the Britons themselves than to the French, Dutch, or Americans, They have broke up a trade that was more advantageous to them than to any of their enemies, as it was a channel through which British manufactures were conveyed to N. America, and much provision and assistance to their fleets and armies in the W. Indies. As the British merchants were warranted to trade to this Island by an act of parliament, all those who are sufferers by this capture are clamoring against government, as especially against Rodney and Vaughan, for illegally seizing their property, and threatening those commanders with as many lawsuits as there are losers. But what completes the jest is, that De La Motte Piquet has carried safe into Brest, two and twenty of the vessels loaded with the spoils of St. Eustatia, which Rodney had sent, under convoy of commodore Hotham, and four ships  of the line. So that Rodney after having lost his booty is like to have lawsuits to defend, and very probably the whole to repay to the owners. Thus the cards are once more turned against the gambler; and the nation has gained nothing but an addition to their reputation for iniquity. This is good justice. There is room to hope for more instances of it, because their fleets are coming home from the West Indies, and the Spanish fleet of thirty sail of the line, under Cordova, is again at sea, and it is hoped the French fleet will soon go out again.The English fleets are so fully employed by the French and Spaniards that the Dutch might do a great deal, if they would; but something, in this machine is fatally amiss. The Patriots weep, but all in vain. The fleets and ships that sail, are said to have orders to act only on the defensive. The Courtiers say that Amsterdam is the cause of the war: the friends of Amsterdam say that the Courtiers arc corrupted by the English. Some say the Prince declares he never will do any thing against the English:—Others say that he has authorised the French Ambassador to assure the king his master, that he is ready to make arrangements with his Majesty. Others report sayings of the Princess of Orange, that the conduct of some of the Courtiers will be the ruin of her family. All these reports serve to no purpose, but to shew the confusion and distraction of the country. However, there must be a change soon, for better or worse: for hunger will break down all ordinary fences.Amsterdam, May 31, 1781—wrote to Congress: “The following Memorial lays open a dispute between two nations.High and Mighty Lords,It is well known to your High Mightinesses, with what constancy, and for how long a time, the subscriber has had the honor to lay before you, by order of his court, how much she desires to accomplish a settlement of the differences, which exist upon the Rio Volta, between her subjects and your’s, who have, by little and little, wrongfully occupied and fortified the posts of Creve Cœur, and of Good Hope, which at present incommode and restrain the Danish establishment upon that coast, to a degree almost to destroy the existence of them; to put them to expenses for their maintenance, which absorb their utility, and to render more and more necessary, measures which his majesty would desire, not to be obliged to think of. In consequence, although the subscriber has rendered a faithful account of the assurances which have been repeatedly given him, of the desire which your High Mightinesses have to take away, even from its source, all subjects of misunderstanding reciprocally; a desire very conformable to that of the king his master; nevertheless, as nothing has resulted from these general assurances, he finds himself at present obliged to execute the orders, which he has received, to demand of your High Mightinesses, to cause to be evacuated the said forts of Creve Cœur and of Good Hope, the existence of which cannot consist with that of the establishments of Denmark. He has express orders to make this requisition: and to give to understand, that as his majesty will be very sensible of this friendly manner of terminating the present differences upon the coast of Guinea. So he will see, with sincere regret, that you oblige him to give to this affair, a more serious attention.The Hague, the 28th of April.(Signed) St. Saphorin.Amsterdam, May 31,1781—wrote to Congress. “The cities of Hærlem and Dort have seconded Amsterdam, although the other cities of Holland have hitherto been silent; as appears by the following declarations.A declaration of the gentlemen, the deputies of the city of Dort, concerning the proposition of the city of Amsterdam, made at the assembly of their noble and grand Mightinesses on the 18th of May, 1781.The gentlemen the deputies of Dort, have declared to the assembly, that they had been earnest to transmit to the regency of their city, the proposition of the gentlemen the burgomasters and counsellors of Amsterdam, communicating to them at the same time, that, with regard to the matter which makes the object of it, the gentlemen the deputies, had beforehand declared, that since the substance of the said proposition was entirely conformable to that, which for some time had formed among the gentlemen the constituents, the object of preliminary deliberations, the deputies had believed themselves tacitly authorised to adopt immediately the said proposition, in all its points; which determined them also to testify their very sincere gratitude to the gentlemen the deputies of Amsterdam, and in their persons to the gentlemen the burgomasters and regents of the same city, for the enlightened and vigilant zeal, with which these gentlemen in taking this step so salutary and so necessary, had shewn that they had at heart the true interest of their dear country, which had already experienced so many injuries. That at present, the gentlemen the deputies, after the communication alledged, found themselves expressly instructed, to cause to be inserted in the minutes of their noble and grand Mightinesses, for the justification of the regency of their city before posterity, that the venerable magistrates of Dort, approving what is before mentioned, had learned with a lively satisfaction the proposition before mentioned: that it was ready and disposed in the name of that city, to concur efficaciously in all the means which may be judged the most convenient, to save, wish alacrity, this country, now threatened and surrounded with the greatest and most terrible dangers. That, to this end, the venerable regents of Dort, would not fail to deliberate immediately, upon the particular points, which the proposition in question presents, and to cause in course their resolution to be transmitted to the assembly of their noble and grand Mightinesses.Note of the deputies of Hærlem, touching the provisional resolution taken by their noble and grand Mightinesses, upon the proposition of Amsterdam.The gentlemen the deputies of the city of Hærlem, resuming the extension of the 18th of May, have declared, that, in accepting the proposition of the gentlemen the deputies of the city of Amsterdam, their advice had been, that since the said proposition ought to be attributed to a laudable desire, to watch over the common interests, the gentlemen the deputies of Amsterdam, and in their persons, the gentlemen their constituents, ought to be thanked for the zeal and marked attention upon this occasion, for the utility of their dear country.—But as at that time, almost all the members relished this advice in such a manner, that the assembly had converted it into a provisional resolution, the gentlemen the deputies had a good right to presume, that in imitation of many antecedent facts, this advice would have become an essential measure to cause to be passed, the beforementioned provisional resolution. But, the gentlemen the deputies, seeing the contrary, and their remarks made in this regard, answered by a frozen silence, on the part of the other members, they have, both on account of this circumstance, and to ascertain what really passed in consequence of the proposition in question, and to justify the report made to the gentlemen their principals, upon this object, judged necessary to cause this note to be inserted in the minutes of their noble and grand Mightinesses.With hearty wishes that this dumb spirit may be soon cast out, I have the honor to be, &c.Amsterdam, June 1, 1781, wrote to Messieurs Fitzeau, Grand & Co. “I have received your favor of the 30th of May, enclosing four bills of exchange accepted by me, on the 24th of November last, and paid by you the 24th ult. amounting to B. f. 2200; and eleven others accepted by me on the 28th of last November, and paid by you the 28th ult. amounting to B. f. 6050, together 8250, for which you have debited the United States of America. For all which transactions you will please to accept my thanks.I return you, gentlemen, the three setts of draughts on his excellency Benjamin Franklin, Esq. signed for f. 2200: 2300: and 2500: together f. 7000 at two usances. I was accidentally prevented from returning them at the time you mentioned, which I hope will be no material inconvenience.”Amsterdam, June 1, 1781, wrote to Dr. Franklin. “On the 31st ult. I drew upon your excellency, in favor of the house of Fitzeau, Grand, & Co. three setts of exchange of two in a sett, for f. 2200: 2300: and 2500: together f. 7000 at two usances, to enable them to discharge the bills, drawn by congress on Mr. Laurens, accepted by me, and now become payable.”Amsterdam, June 1, 1781—wrote a memorial to the president of the assembly of their High Mightinesses, the States General of the United Provinces of the low countries.“Sir—I have received from my sovereign, the United States of America in congress, their express instructions, to notify to their High Mightinesses, the States General, the complete and final ratification of the confederation of the thirteen United States, from New-Hampshire to Georgia, both included, on the first day of March last.I do myself the honor to enclose an authentic copy of this important act; and to request the favor of you, sir, to communicate it to their High Mightinesses, in such manner as you shall judge most convenient; as, in the present circumstances of affairs, I know of no more proper mode of discharging this part of my duty.I have the honor to be, with the greatest respect and consideration, sir, your most obedient and most humble servant.”Amsterdam, June 1, 1781, wrote to the baron de Ray, secretary to his most serene highness, the prince stadtholder. “I have received from my sovereign, the United States of America in congress assembled, their express orders to notify his most serene highness the prince stadtholder, of the complete and final ratification of the confederation of the thirteen United States, from New-Hampshire to Georgia, both included, on the first day of last March.I do myself the honor to enclose an authentic copy of this important act; and to request the favour of you, sir, to communicate it to his most serene highness, in such manner as you shall judge most convenient and agreeable; as in the present situation of affairs, I know of no mode more proper, of discharging this part of my duty. I have the honor to be, with very great respect, sir, your most obedient and most humble servant.”Amsterdam, June 1, 1781, wrote to Mr. Dumas at the Hague. “Enclosed are two letters, one to the president of their high mightinesses, the other to the secretary of the prince, which after you have perused, I should be obliged to you, to superscribe, seal and deliver yourself or send by the post, as you shall judge most proper. The way of the post would avoid all questions and disagreements, and therefore perhaps, is best.”
				
					John Adams.
				
				
			